Citation Nr: 1721035	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  09-42 012A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUES

1.  Entitlement to a higher initial disability rating (or evaluation) for posttraumatic stress disorder (PTSD) in excess of 30 percent.

2.  Entitlement to service connection for bilateral peripheral neuropathy of the upper extremities.

3.  Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1967 to April 1970.

This matter came before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the RO in Chicago, Illinois.  After initially denying the issue of service connection for PTSD, in a May 2010 rating decision, the RO subsequently granted service connection for PTSD and assigned an initial 10 percent disability rating.  In September 2012, after additional development, the RO issued a new rating decision assigning a higher initial PTSD rating of 30 percent for the entire initial rating period.

This case was previously before the Board in May 2014, where the Board remanded the issues on appeal, in pertinent part, to obtain potentially outstanding Social Security Administration (SSA) records and to schedule the Veteran for a VA peripheral neuropathy examination.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998).  The record reflects that on remand the Agency of Original Jurisdiction (AOJ) obtained the Veteran's outstanding SSA records.  As such, the Board finds the issue of a higher initial disability rating for PTSD in excess of 30 percent is ripe for adjudication.  Further, as the Board grants a TDIU, which is a total grant of benefits as to that issue, and as the Veteran has withdrawn the issues of service connection for bilateral peripheral neuropathy of the upper and lower extremities, the Board need not address Stegall compliance as to those issues at this time.

The Veteran has appealed from the initial rating assigned for the service-connected PTSD.  In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans' Claims (Court) addressed a similar appeal and directed that such appeal of the initial rating assigned following a grant of service connection was specifically not a claim for an increased disability rating.  The Court also directed that separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.


FINDINGS OF FACT

1.  Per an April 2017 written Informal Hearing Presentation (IHP), prior to the promulgation of a Board decision in the present appeal, the Veteran, through the representative, asked to withdraw the issues of service connection for bilateral peripheral neuropathy of the upper and lower extremities.

2.  From February 22, 2006, the date of claim, until April 1, 2008, the severity, frequency, and duration of the symptoms of the service-connected PTSD more nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermediate periods of inability to perform occupational tasks.

3.  From April 1, 2008, the severity, frequency, and duration of the symptoms of the service-connected PTSD more nearly approximated occupational and social impairment with deficiencies in most areas.

4.  From April 1, 2008, the Veteran was unable to obtain or maintain substantially gainful employment as a result of service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of a substantive appeal have been met regarding the appeal for service connection for bilateral peripheral neuropathy of the upper extremities.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for the withdrawal of a substantive appeal have been met regarding the appeal for service connection for bilateral peripheral neuropathy of the lower extremities.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

3.  For the rating period from February 22, 2006, the date of claim, until April 1, 2008, the criteria for an increased disability rating in excess of 30 percent for PTSD have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

4.  Resolving all reasonable doubt in the Veteran's favor, from April 1, 2008, the criteria for a disability rating of 70 percent, but no higher, for the service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

5.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a TDIU have been met from April 1, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Peripheral Neuropathy Rating Issues on Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  A veteran may withdraw a substantive appeal by telling the Board of the decision to withdraw either in writing or on the record at a Board personal hearing.  38 C.F.R. § 20.204.  Per an April 2017 written IHP, prior to the promulgation of a Board decision in the present appeal, the Veteran, through the representative, asked to withdraw the issues of service connection for bilateral peripheral neuropathy of the upper and lower extremities.   

As the Veteran has withdrawn the issues of service connection for bilateral peripheral neuropathy of the upper and lower extremities, there remain no allegations of errors of fact or law for appellate consideration as to those issues.  Accordingly, the Board does not have jurisdiction to review the issues of service connection for bilateral peripheral neuropathy of the upper extremities and service connection for bilateral peripheral neuropathy of the lower extremities, and the issues will be dismissed.

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  As the instant decision grants a TDIU, no further discussion of VA's duties to notify and to assist is necessary as to that issue.

As the PTSD rating issue arises from the Veteran's disagreement with the initial rating following the grant of service connection, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held that regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of notice of disagreement (NOD)).

Regarding the duty to assist in this case, the Veteran was afforded VA mental health/PTSD examinations for compensation purposes in May 2010 and June 2012.  The examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination reports reflect that the VA examiners reviewed the record, conducted in-person examinations, and rendered the requested opinions.  As such, the examinations are adequate for VA rating purposes.    

All relevant documentation, including VA treatment (medical) records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the record as to the issue of a higher initial disability rating for PTSD in excess of 30 percent.  38 U.S.C.A. §§ 5103, 5103A, 5107; 
38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Higher Initial Disability Rating for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Under Diagnostic Code 9411, a 30 percent rating will be assigned for a mental disability which is productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  A 50 percent rating will be assigned for a mental disability which is productive of occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks occurring more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material or forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  A 70 percent rating will be assigned for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  A 100 percent rating will be assigned for total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting herself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The Global Assessment of Functioning (GAF) is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  A score of between 1 and 10 is defined as persistent danger of severely hurting self or others (e.g., recurrent violence) or persistent inability to maintain minimal personal hygiene or serious suicidal act with clear expectation of death.  A score of between 11 and 20 conveys that there is some danger of hurting self or others (e.g., suicide attempts without clear explanation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e.g., largely incoherent or mute).  A score of between 21 and 30 is assigned when behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A score of between 
31 and 40 denotes some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A score of between 41 and 50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning, (e.g., no friends, unable to keep a job).  A score of between 51 and 60 reflects moderate difficulty in social, occupational, or school functioning.  A score of between 61 and 70 indicates the presence of mild symptoms and/or some difficulty in social, occupational, or school functioning, but a generally satisfactory level of functioning.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

The Secretary of VA, acting within his authority to adopt and apply a schedule of ratings, chose to create one general rating formula for mental disorders.  
38 U.S.C.A. § 1155; see 38 U.S.C.A. § 501 (West 2014); 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 psychiatric disorders, there can be no doubt that the Secretary of VA anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet. App. 128 (1997).  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (1992).  

The evidence considered in determining the level of impairment under 38 C.F.R. 
§ 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. § 4.126.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  The schedular rating criteria rate by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The Federal Circuit has embraced the Mauerhan interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the Federal Circuit held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  See also Bankhead v. Shulkin, No. 15-2404 (Vet. App., Mar. 27, 2017) (indicating that the Board should consider the severity, frequency, and duration of the signs and symptoms of a mental disorder when determining the appropriate rating).

As noted in the April 2017 IHP, the Veteran has advanced that the severity, frequency, and duration of the service-connected PTSD symptoms resulted in significant social and occupational impairment warranting at least a 70 percent disability rating.  

February 22, 2006 to April 1, 2008

Having reviewed all the evidence of record, both lay and medical, the Board finds that, from February 22, 2006, the date of service connection claim, until April 1, 2008, the severity, frequency, and duration of the symptoms of the service-connected PTSD more nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermediate periods of inability to perform occupational tasks, to warrant a 30 percent disability rating.

Per the Veteran's statements during the course of this appeal, while the Veteran had PTSD symptoms for many years, treatment was not sought until December 2007.  A January 2008 VA treatment record explains that the Veteran reported to VA for mental health intake in December 2007.

As discussed in the January 2008 VA mental health treatment record, the Veteran complained of nightmares and sleep disturbance on a regular basis.  Further, when the Veteran would awaken, the Veteran would feel the need to "check the perimeter" of the home.  The Veteran also advanced having avoidant behaviors, being easy to startle, and having trust issues.  Depression symptoms were denied, and the Veteran conveyed that energy, concentration, and appetite were okay.  When asked about employment, the Veteran conveyed being employed and explained that the mental health symptoms had no impairment on functioning in the work environment.  Upon examination the Veteran was alert, cooperative, friendly, and oriented to all spheres.  There was no evidence of a thought disorder.  A GAF of 75 was assigned.  Subsequent 2008 VA treatment records also reflect continuing anxiety, nightmares, flashbacks, and avoidant behavior.

The Board has carefully reviewed the available evidence of record and finds that the preponderance of the evidence is against the assignment of an increased disability rating in excess of 30 percent for the service-connected PTSD from February 22, 2006, the date of claim, until April 1, 2008.  From February 22, 2006, the date of claim, until April 1, 2008, the severity, frequency, and duration of the symptoms of the service-connected PTSD more nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermediate periods of inability to perform occupational tasks.

As noted above, there is very limited medical evidence for the period from February 22, 2006, the date of claim, until April 1, 2008, as the Veteran did not seek treatment for mental health symptoms until December 2007.  VA treatment records from early 2008 reflect that the Veteran's symptoms included anxiety, nightmares (like or similar to anxiety, see DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1276 (32nd ed. 2012) (a nightmare is "an anxiety attack during dreaming.")), sleep disturbance, avoidant behaviors (like or similar to anxiety, 
see DORLAND'S at 184 (avoidance is "a conscious or unconscious defense mechanism consisting of refusal to encounter situations, activities, or objects that would produce anxiety or conflict.")), being easy to startle (like or similar to anxiety, see DORLAND'S at 886 (exaggerated startle response is associated with hyperarousal, which, in turn, is associated with anxiety), trust issues (like or similar to suspiciousness), and a need to check the perimeter of the home at night (like or similar to suspiciousness or anxiety, see DORLAND'S at 898 (hypervigilance includes "scanning of the environment for threats.")).  Such symptoms, when considering their frequency, severity, and duration, fall squarely within the 30 percent rating criteria.  Further, prior to April 1, 2008, the Veteran's GAF score averaged 75, which indicated very mild symptoms.

Considering the above, including the severity, frequency, and duration of the identified mental health symptoms, the Board finds that that the PTSD symptoms did not more nearly approximate the symptoms contemplated for a rating in excess of 30 percent prior to April 1, 2008, and, more importantly, the symptoms did not produce the level of occupational and/or social impairment required for a disability rating in excess of 30 percent.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Rather, the severity, frequency, and duration of the Veteran's symptoms more nearly approximated the level of occupational and social impairment considered by a 30 percent disability rating, namely, occasional decrease in work efficiency and intermediate periods of inability to perform occupational tasks.  For these reasons, the Board finds that the preponderance of the evidence is against the appeal for a higher initial disability rating for PTSD in excess of 30 percent for the period from February 22, 2006, the date of claim, until April 1, 2008.  38 U.S.C.A. §§ 1155; 
38 C.F.R. §§ 4.3, 4.7, § 4.130, Diagnostic Code 9411.

On and After April 1, 2008

Having reviewed all the evidence of record, both lay and medical, the Board finds that, from April 1, 2008, the severity, frequency, and duration of the symptoms of the service-connected PTSD have more nearly approximated occupational and social impairment with deficiencies in most areas, to warrant a 70 percent disability rating.  The Board finds April 1, 2008 to be the demarcation line as to when the Veteran first became entitled to a 70 percent disability rating for PTSD as, per the report from the May 2010 VA mental health examination, the PTSD symptoms markedly deteriorated once the Veteran no longer had employment on which to concentrate.  As will be discussed in the TDIU section below, the Veteran ceased working in April 2008.

Per the report from the May 2010 VA mental health examination, the Veteran advanced symptoms of flashbacks, sleep disturbance, nightmares, social isolation, irritability, depression, anxiety, anhedonia, hypervigilance, difficulty working with others, irritability, survivors guilt, and passive suicidal ideation.  Upon examination, the Veteran showed emotional blunting, extremely poor concentration, sad and anxious affect, and poor judgment, with some concreteness in abstracting ability.  Speech was coherent and relevant, but with psychomotor slowing.  The VA examiner noted that the Veteran appeared distant and with a vacant stare.

At the conclusion of the examination, the VA examiner assessed that the Veteran was unable to work with others or supervisors due to symptoms of isolation, hypervigilance, irritability, depression, poor concentration, and very poor social functioning.  A GAF of 30, indicating very severe symptomatology, was assigned.

At a new VA mental health examination in July 2012.  Per the examination report, the Veteran remained socially isolative, with no friends.  Further, the Veteran refused to associate with in-laws and would only occasionally visit with his disabled son who lives in a home.  The Veteran continued to have nightmares on a nightly basis.  Further, while sitting on the front porch the Veteran would see enemy soldiers walking in the corn fields.  The Veteran reported hearing repeated knocks at the door when nobody was there.  These frequent flashbacks and hallucinations were scaring the Veteran.

Upon examination in July 2012, the symptoms reported or noted on examination included anxiety, suspiciousness, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, chronic sleep impairment, mild memory loss, difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, including work or a worklike setting, inability to establish and maintain effective relationships, obsessional rituals that interfere with routine activities, neglect of personal appearance and hygiene, and intermittent inability to perform activities of daily living.  The VA examiner opined that the Veteran had occupational and social impairment with deficiencies in most areas.  A GAF of 51 to 60 was assigned.

The Board has reviewed available VA treatment records from April 1, 2008 to the present.  Such treatment records do not reflect symptoms worse than those discussed above.

After a review of all the evidence, lay and medical, the Board finds that, from April 1, 2008, the severity, frequency, and duration of the symptoms of the service-connected PTSD more nearly approximated occupational and social impairment with deficiencies in most areas, as required for a higher staged initial rating of 70 percent under Diagnostic Code 9411.  The evidence reflects that from April 1, 2008 the Veteran had multiple mental health symptoms across the 30 to 70 percent disability rating criteria.  Resolving reasonable doubt in favor of the Veteran, the Board finds the severity, frequency, and duration of the Veteran's symptoms to be more in line with a 70 percent disability rating, to include diagnosed symptoms of near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, difficulty adapting to stressful circumstances, including work or a worklike setting, inability to establish and maintain effective relationships, obsessional rituals that interfere with routine activities, passive suicidal ideation, and neglect of personal appearance and hygiene.  For these reasons, resolving all reasonable doubt in favor of the Veteran, the Board finds that the lay and medical evidence shows that a disability rating of 70 percent is warranted for the service-connected PTSD from April 1, 2008.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

The Board acknowledges that the Veteran's PTSD symptoms have resulted in significant social and occupational impairment, hence, is assigning a 70 percent disability rating in the instant decision that recognizes serious symptoms and serious occupational and social impairment that affects various aspects of the Veteran's life; however, the evidence of record does not reflect that at any time the symptoms were so severe as to cause total occupational and social impairment to warrant a 100 percent total schedular disability rating.  38 C.F.R. §§ 4.3, 4.7.

Having reviewed all the evidence of record from April 1, 2008, the Board finds that the evidence reflects that the Veteran either does not have the significant symptoms contemplated by a total 100 percent schedular disability rating, or the symptoms that are present are not of similar severity, frequency, and/or duration as to those symptoms that cause total occupational and social impairment contemplated by a total 100 percent schedular disability rating.  The relevant VA treatment records and medical examinations do not reflect that, during the relevant time period on appeal, the Veteran had grossly inappropriate behavior or disorientation to time or place.  While the Veteran has had memory loss and concentration problems, the evidence reflects such identified cognitive problems have not been "gross" to a level contemplated by a total 100 percent schedular disability rating.  Further, although the Veteran was noted to have intermittent inability to perform activities of daily living, review of the VA treatment records during the relevant period on appeal do not reflect this to be a regular and/or particularly severe problem.  While the Veteran has had passive suicidal ideation and irritability problems, the evidence does not show that the Veteran is a persistent danger to himself or others.  Additionally, while the Veteran has conveyed having hallucinations related to service, the evidence does not reflect that the hallucinations are persistent as contemplated by a 100 total schedular disability rating.

During the relevant period on appeal, the lowest GAF score recorded was a 30.  While this is a general assessment of overall severity of symptoms or overall degree of impairment by one of many examiners, when interpreted in the context of all the evidence in this case showing the actual symptoms and actual degree of occupational and social impairment, it does not demonstrate the gross symptoms or total occupational and social impairment required for a 100 percent total disability rating.  See 38 C.F.R. § 4.2 (2016) ("It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present").

Considering the above, including the severity, frequency, and duration of the identified mental health symptoms, the Board finds that the PTSD related symptoms do not more nearly approximate the symptoms contemplated for a 100 percent total disability rating, and, more importantly, the symptoms do not produce the total occupational and social impairment required for a 100 percent total disability rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

Extraschedular Referral Consideration

The Board has also considered whether an extraschedular rating is warranted for the service-connected PTSD.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  
See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  However, the Board gives no deference to the Director's adjudication and the Board is permitted to exercise jurisdiction over the question of entitlement to an extraschedular rating whether or not the Director of the Compensation and Pension Service finds an extraschedular rating warranted.  See Kuppamala v. McDonald, 27 Vet. App. 447 (2015) (applying principles announced in Wages to 38 C.F.R. § 3.321(b) extraschedular adjudication, namely, Director of C&P decision is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board); Cf. Wages v. McDonald, 27 Vet. App. 233 (2015) (holding that a decision of TDIU under 38 C.F.R. § 4.16(b) by the Director of C&P is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board).

With respect to the first prong of Thun, the evidence in this instant appeal does not establish such an exceptional disability picture as to render the schedular rating inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in 38 C.F.R. § 4.130, Diagnostic Code 9411, reflects that the diagnostic criteria reasonably describe the Veteran's disability level and symptomatology and degree of occupational and social impairment.  The diagnostic criteria convey that compensable ratings will be assigned for PTSD which manifests by various levels of occupational and social impairment.  The Veteran's disability picture has been shown to encompass occupational and social impairment based on symptoms including anxiety, suspiciousness, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, chronic sleep impairment, mild memory loss, difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, including work or a worklike setting, inability to establish and maintain effective relationships, obsessional rituals that interfere with routine activities, neglect of personal appearance and hygiene, flashbacks with hallucinations, passive suicidal ideation, and intermittent inability to perform activities of daily living.

All the impairment and symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" examples or symptoms in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The GAF scores, which are incorporated into the schedular rating criteria as part of the DSM-IV, assess the degree of overall occupational and social impairment.  For these reasons, the Veteran's service-connected PTSD has not been shown to be productive of an exceptional disability picture; therefore, the Board determines that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.         

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above.  In the absence of exceptional factors associated with PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The issue of entitlement to a TDIU is addressed below.

Entitlement to a TDIU

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16(a), (b).

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

If a veteran's disabilities do not meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16(a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under § 4.16(b) criteria.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Submission to the Director, Compensation and Pension Service, for extraschedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16(b).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. 
§§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. 
§ 4.3. 

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991). 

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17(a) (2016).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. 

Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

Here, when considering the higher staged initial rating granted in the instant decision for the service-connected PTSD, the combined schedular disability rating eligibility criteria for a TDIU under 38 C.F.R. § 4.16(a) have been met for the period since April 1, 2008.  From April 1, 2008, the Veteran had a combined schedular disability rating of 70 percent or higher, to include the following service-connected disabilities: PTSD, diabetes mellitus, type II, bilateral hearing loss, and tinnitus.  Further, from April 1, 2008, the Veteran had at least one disability rated at 40 percent or higher (PTSD).  See 38 C.F.R. § 4.16(a).

After reviewing all the evidence of record, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran's service-connected disabilities prevent obtaining or maintaining substantially gainful employment from April 1, 2008.  Initially, the Board finds that the Veteran has been unemployed since April 1, 2008.  Records received from SSA reflect that the Veteran last worked as a security guard sometime between March and April 2008.    

The DD Form 214 reflects that the Veteran was cook/kitchen supervisor during service.  SSA records convey that after service the Veteran worked as a machinist for 16 years, a corrections officer for 16 years, and a security guard for four years.  

VA diabetes mellitus examinations from November 2009 and October 2015 reflect that the diabetes mellitus, type II, symptoms have no impact on the Veteran's employment.  Further, per an October 2015 VA audiometric examination, the only functional impairment of the bilateral hearing loss and tinnitus is that the Veteran must ask others to repeat themselves.


Per the report from the May 2010 VA PTSD/mental health examination, the VA examiner recorded the reported history that the Veteran was forced to resign from work due to PTSD symptoms, and that the symptoms had worsened once the Veteran was no longer working.  At the conclusion of the examination, the VA examiner opined that the Veteran would be unable to work with others or supervisors due to isolation, hypervigilance, irritability, depression, poor concentration, and very poor social functioning.  In other words, the VA examiner effectively opined that the Veteran would be unable to obtain or maintain substantially gainful employment due to the service-connected PTSD.  While the VA examiner at the July 2012 VA mental health examination did not render an employability opinion, the VA examiner did find that the Veteran had difficulty establishing and maintaining effective work relationships, difficulty adapting to stressful circumstances related to work, and an inability to establish and maintain effective relationships.  Such findings are consistent with and support the opinion of the VA examiner in May 2010.

Resolving reasonable doubt in the Veteran's favor, the Board finds that the service-connected disabilities, namely, the symptoms stemming from the PTSD, prevent the Veteran from obtaining or maintaining substantially gainful employment.  A VA examiner in May 2010 assessed that the Veteran's symptoms of isolation, hypervigilance, irritability, depression, poor concentration, and very poor social functioning would render the Veteran unable to work with others, including supervisors.  This opinion was supported by the findings of the VA 

examiner at the time of the July 2012 VA mental health examination.  For these reasons, and resolving all reasonable doubt in favor of the Veteran, the Board finds that entitlement to a TDIU is warranted from April 1, 2008.  38 C.F.R. §§ 3.340, 3.341, 4.15, and 4.16.


ORDER

The appeal for service connection for bilateral peripheral neuropathy of the upper extremities is dismissed.

The appeal for service connection for bilateral peripheral neuropathy of the lower extremities is dismissed.

A higher initial disability rating for PTSD, in excess of 30 percent from February 22, 2006 to April 1, 2008, is denied; and of 70 percent, but no higher, from April 1, 2008, is granted.

A TDIU from April 1, 2008 is granted.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


